Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 were previously examined.
Claims 1-4 have been amended on April 28, 2021.
Claims 5-7 have been added on April 28, 2021.
Claims 1-7 are pending in this action.

Terminal Disclaimer
The terminal disclaimer filed on April 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,396,818 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) recite(s) the abstract limitations such as “receiving a signal …; (input data) demodulating the signal to generate values; (converting the input data into value data) if the mode is a first mode from among the plurality of modes, combining first values of the generated values to second values of the generated values, and (Mathematical Process for adding first number with a second number) if the mode is a second mode from among the plurality of modes, skipping the combining of the values; and (Mathematical Process for not performing the adding first number with a second number) decoding the added values and remaining values of the generated values based on a low density parity check (LDPC) code if the mode is the first mode and decoding the generated values based on the LDPC code if the mode is the second mode, to generate bits, (converting the added data into a decoded data) wherein the bits correspond to a block of the one or more blocks into which the input bits are segmented based on a segmentation reference value, wherein a length of the block is determined based on the segmentation reference value, wherein a first code rate of the LDPC code in the first mode and a second code rate of the 3AMENDMENT UNDER 37 C.F.R. § I. I 1 1Attorney Docket No.: Q248285 Appln. No.: 16/504,055 LDPC code in the second mode are equal to each other, wherein a first code length of the LDPC code in the first mode and a second code length of the LDPC code in the second mode are same, and wherein a first segmentation reference value of the first mode is less than a second segmentation reference value of the second mode (definition of the decoded data)” is a process that, under its broadest reasonable 

The additional limitation such as “receiving a signal from a transmitting apparatus” are not significant more limitation because the recited claim does not provide any additional elements that can receive a transmitted signal.  As such, a generic processor can receive a transmitted signal and decoding the transmitted signal into output data according to mathematical combination calculation and decoding algorithm.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality decoding data according to the mode requirement. Accordingly, this additional element does not integrate the abstract idea 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 5-7 do not recite any additional elements for encoding.

The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the added values".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the condition limitation "if the mode is a first mode” or “if a mode is a second mode".

The recited limitation "if the mode is a first mode” or “if a mode is a second mode" renders this limitation indefinite because Applicant fails to provide a method for “if a mode is not a first mode and a second mode” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 2011/0,214,037), in view of Kons et al. (US 2007/0,011,564)


As per claim 5:

Okamura discloses:

A receiving method of a receiving apparatus which is operable in a mode from among a plurality of modes, the receiving method comprising: receiving a signal from a transmitting apparatus for transmitting input bits; 
(Okamura, [0004] A preamble signal is used by the receiver device to perform time and frequency synchronization, AGC (Automatic Gain Control), and channel estimation.  As a preamble signal contains information that is required to demodulate the DATA field, such as the length of data to be transmitted and the modulation/coding method for the data, the preamble signal is always appended at the front of a PHY frame)

if the mode is a first mode from among the plurality of modes, combining first values of the generated values to second values of the generated values, and 
(Okamura, [0102] The LDPC coding parameter storage unit 101 has the function of storing various types of parameters required for the LDPC coding in accordance with coding mode with which the LDPC coding is to be performed, as well as the function of notifying such coding mode with which the LDPC coding is to be performed to the false detection check bit control unit 102 and the LDPC coding unit 104.  Coding mode is determined based on the codeword length and code rate…This way, the receiver device can analyze the SIG and H-SIG to obtain the coding mode)
(Okamura, [0109] … FIG. 6, the decoding device 200 includes an LDPC coding parameter storage unit 201, an LDPC decode unit 202)

if the mode is a second mode from among the plurality of modes, skipping the combining of the values; and 
(Okamura, [0102] The LDPC coding parameter storage unit 101 has the function of storing various types of parameters required for the LDPC coding in accordance with coding mode with which the LDPC coding is to be performed, as well as the function of notifying such coding mode with which the LDPC coding is to be performed to the false detection check bit control unit 102 and the LDPC coding unit 104.  Coding mode is determined based on the codeword length and code rate…This way, the receiver device can analyze the SIG and H-SIG to obtain the coding mode)
(Okamura, [0109] … FIG. 6, the decoding device 200 includes an LDPC coding parameter storage unit 201, an LDPC decode unit 202)

decoding the added values and remaining values of the generated values based on a low density parity check (LDPC) code if the mode is the first mode and 
(Okamura, [0102] The LDPC coding parameter storage unit 101 has the function of storing various types of parameters required for the LDPC coding in accordance with coding mode with which the LDPC coding is to be performed, as well as the function of notifying such coding mode with which the LDPC coding is to be performed to the false detection check bit control unit 102 and the LDPC coding unit 104.  Coding mode is determined based on the codeword length and code rate…This way, the receiver device can analyze the SIG and H-SIG to obtain the coding mode)
(Okamura, [0109] … FIG. 6, the decoding device 200 includes an LDPC coding parameter storage unit 201, an LDPC decode unit 202)

decoding the generated values based on the LDPC code if the mode is the second mode, to generate bits, 
(Okamura, [0102] The LDPC coding parameter storage unit 101 has the function of storing various types of parameters required for the LDPC coding in accordance with coding mode with which the LDPC coding is to be performed, as well as the function of notifying such coding mode with which the LDPC coding is to be performed to the false detection check bit control unit 102 and the LDPC coding unit 104.  Coding mode is determined based on the codeword length and code rate…This way, the receiver device can analyze the SIG and H-SIG to obtain the coding mode)
(Okamura, [0109] … FIG. 6, the decoding device 200 includes an LDPC coding parameter storage unit 201, an LDPC decode unit 202)

wherein the bits correspond to a block of the one or more blocks into which the input bits are segmented based on a segmentation reference value, wherein a length of 
(Okamura, [0102] The LDPC coding parameter storage unit 101 has the function of storing various types of parameters required for the LDPC coding in accordance with coding mode with which the LDPC coding is to be performed, as well as the function of notifying such coding mode with which the LDPC coding is to be performed to the false detection check bit control unit 102 and the LDPC coding unit 104.  Coding mode is determined based on the codeword length and code rate…This way, the receiver device can analyze the SIG and H-SIG to obtain the coding mode)
(Okamura, [0109] … FIG. 6, the decoding device 200 includes an LDPC coding parameter storage unit 201, an LDPC decode unit 202)

Okamura in [0004] discloses that incoming signal is required to demodulate the DATA field.

However, Okamura does not show a demodulator device in the system.


(Kons, [0054]…A demodulator 710a, 710b, 710c, also coupled to each of the signal paths, demodulates each of these signals into underlying bits…)
(Kons, [0055] FIG. 10 is a table illustrating possible modes in accordance with an implementation in which a common mode signal is used to configure both the demodulators and decoder core 102 together.  As shown, in this particular example, two modes are possible, modes 1 and 2.  In mode 1, the decoder core 102 is configured as a concatenated decoder, with an LDPC decoder forming the inner decoder of the concatenated decoder, and a BCH decoder forming the outer decoder of the concatenated decoder.  Also, in mode 1, each of the demodulators is configured either as an 8-PSK or QPSK demodulator.  In mode 2, the decoder core 102 is configured a concatenated decoder, with a CC decoder, for example, a Viterbi decoder, forming the inner decoder of the concatenated decoder, and a RS decoder forming the outer decoder of the concatenated decoder.  Also, in mode 2, each of the demodulators is configured as a QPSK demodulator.  Thus, in this implementation, in mode 1, a single LDPC/BCH decoder core supports a plurality of DVB-S2 demodulators; and in mode 2, a single CC/RS decoder supports a plurality of DVB-S demodulators)



(Kons, [0054]…A demodulator 710a, 710b, 710c, also coupled to each of the signal paths, demodulates each of these signals into underlying bits…)

As per claim 6:

Okamura further discloses:

wherein the first segmentation reference value is 2352 (Okamura, Fig. 8, codeword length 802) and each of the first code rate and the second code rate of the LDPC code is 3/15.  (Okamura, Fig. 8, codeword rate 803)
(Okamura, [0102] The LDPC coding parameter storage unit 101 has the function of storing various types of parameters required for the LDPC coding in accordance with coding mode with which the LDPC coding is to be performed, as well as the function of notifying such coding mode with which the LDPC coding is to be performed to the false detection check bit control unit 102 and the LDPC coding unit 104.  Coding mode is determined based on the codeword length and code rate…This way, the receiver device can analyze the SIG and H-SIG to obtain the coding mode)
(Okamura, [0109] … FIG. 6, the decoding device 200 includes an LDPC coding parameter storage unit 201, an LDPC decode unit 202)
(Okamura, [0147] …codeword length, namely N bits, is determined based on the coding mode information.  K and M are determined based on the code rate included in the coding mode information)

As per claim 7:
Okamura further discloses:

wherein the second segmentation reference value is one of 3072 and 6312 (Okamura, Fig. 8, codeword length 802) and each of the first code rate and second code rate of the LDPC code is one of 3/15 and 6/15. (Okamura, Fig. 8, codeword rate 803)
(Okamura, [0102] The LDPC coding parameter storage unit 101 has the function of storing various types of parameters required for the LDPC coding in accordance with coding mode with which the LDPC coding is to be performed, as well as the function of notifying such coding mode with which the LDPC coding is to be performed to the false detection check bit control unit 102 and the LDPC coding unit 104.  Coding mode is determined based on the codeword length and code rate…This way, the receiver device can analyze the SIG and H-SIG to obtain the coding mode)
(Okamura, [0109] … FIG. 6, the decoding device 200 includes an LDPC coding parameter storage unit 201, an LDPC decode unit 202)
(Okamura, [0147] …codeword length, namely N bits, is determined based on the coding mode information.  K and M are determined based on the code rate included in the coding mode information)

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner' s statement of reasons for allowance:

The prior arts of record do not disclose a transmitting method of a transmitting apparatus which is operable in a mode from among a plurality of modes to transmit a broadcast signal  for television (TV) broadcasting, the transmitting method comprising: segmenting input bits into one or more blocks based on a number of the input bits and a segmentation reference value, wherein the segmentation reference value is determined by based on the mode among the plurality of modes; encoding bits of the one or more blocks to generate parity bits based on a low density parity check (LDPC) code, and if the mode is a first mode from among the plurality of modes, performing a repetition on at least a part  of the generated parity bits, and if the mode is a second mode from among the plurality of modes, skipping the repetition; calculating a number of puncturing bits, puncturing one or more parity bits of the generated parity bits based on the calculated number; generating a broadcast signal for the TV broadcasting, wherein if the mode is the first mode, the broadcast signal is generated based on the input bits, the repeated parity bits and remaining parity bits after the puncturing, and if the mode is the second mode, the broadcast signal is generated based on the input bits and remaining parity bits after the puncturing; and transmitting the broadcast signal, wherein a length of a block is determined based on the segmentation reference value, wherein the block is one of the one or more blocks, wherein a first code rate of the LDPC code in the first mode and a second code rate of the LDPC code in the second mode are equal to each other, wherein a first code length of the LDPC code in the first mode and a second code length 2 Appln. No.: 16/504,055 of the LDPC code in the second mode are same, and wherein a first segmentation reference value of the first mode is less than a second segmentation reference value of the second mode” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Thien Nguyen/           Primary Examiner, Art Unit 2111